312 S.W.3d 491 (2010)
STATE of Missouri, Respondent,
v.
Mallory RUSH, Appellant.
No. ED 92931.
Missouri Court of Appeals, Eastern District, Division Three.
June 8, 2010.
Timothy Forneris, Assistant Public Defender, Office of the Missouri Public Defender, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, Mary H. Moore, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before GLENN A. NORTON, P.J., MARY K. HOFF, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Mallory Rush (Defendant) appeals from the trial court's judgment and sentence imposed after a jury found her guilty of three counts of assault in the first degree, in violation of Section 565.050,[1] and three counts of armed criminal action, in violation of Section 571.015. The trial court sentenced defendant to concurrent terms of ten years on each first-degree assault count and five years for two of the armed criminal action counts. The trial court also sentenced Defendant to five years for the third armed criminal action count to be served consecutively with the terms for the other counts.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).
NOTES
[1]  All statutory citations are to RSMo 2000, unless otherwise indicated.